DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 

As to the abstract, please amend the abstract by removing “(Fig. 1)” on line 13.

1.	(Currently Amended) A computer-implemented method for determining an action for collision avoidance in a craft, the method (100) comprises: 
obtaining (110) object data comprising three-dimensional object data points (420), wherein each data point (420) is indicative of a location of an object in an environment;
obtaining (120) state data of the craft (260), wherein said state data at least comprises a velocity of said craft (260);
determining (140), via at least one processor contained in a computer, at least one set of manoeuvre paths (410a,b,c) for the craft (260) based on the obtained craft state data, wherein each set of manoeuvre paths (410a,b,c) comprises at least two manoeuvre paths;
determining (150), via the at least one processor, a set of distance thresholds (421) for the three-dimensional object data points (420) based on the object data;
comparing (160) , via the at least one processor,  each set of manoeuvre paths (410a,b,c) with the object data and the set of distance thresholds (421), wherein the set of manoeuvre paths (410a,b,c) is identified as a colliding set of manoeuvre paths (410a,b,c) when each path of the set of manoeuvre paths (410a,b,c) is at least partially within the corresponding distance threshold (421) of at least one three-dimensional object data point (420); 
determining (170), via the at least one processor, an action upon identification of at least one colliding set of manoeuvre paths (410a,b,c); and
implementing , via the at least one processor and upon execution of an instruction based on said determined action, a change in a path of the craft for collision avoidance,
wherein: 
each manoeuvre path (410a,b,c) of each set of manoeuvre paths (410a,b,c) comprises a first path segment and a second path segment, 
for each set of manoeuvre paths (410a,b,c) each first path segment is the same, and 
the end point of the first path segments of at least one set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 1 second into the future.
10.	(Currently Amended) A system for determining an action for collision avoidance in a craft, the system (200) comprising control circuitry (210) comprising a computer (211) containing at least one processor, wherein the control circuitry (210) is arranged to communicate with an environment monitoring system (230) providing object data relating to the environment outside the craft (260), and wherein the control circuitry (211) is arranged to communicate with a craft monitoring system (250) monitoring the state of the craft (260), the processor is configured to:
obtain object data comprising three-dimensional object data points (420) from the environment monitoring system (230),
obtain craft state data from the craft monitoring system (250),
determine at least one set of manoeuvre paths (410a,b,c) for the craft (260) based on the obtained craft state data, wherein each set of manoeuvre paths (410a,b,c) comprises at least two manoeuvre paths;
determine a set of distance thresholds (421) for the three-dimensional object data points (420) based on the object data,
compare each set of manoeuvre paths (410a,b,c) with the object data and the set of distance thresholds (421), wherein the set of manoeuvre paths (410a,b,c) is identified as a colliding set of manoeuvre paths (410a,b,c) when each path of the set of manoeuvre paths (410a,b,c) is at least partially within the corresponding distance threshold (421) of at least one three-dimensional object data point (420), 
determine an action upon determining at least one colliding set of manoeuvre paths (410a,b,c), and
implement, upon execution of  an instruction based on the determined action, a change in a path of the craft for collision avoidance,
wherein each manoeuvre path (410a,b,c) of each set of manoeuvre paths (410a,b,c) comprises a first path segment and a second path segment, wherein for each set of manoeuvre paths (410a,b,c) each first path segment is the same, and wherein the end point of the first path segments of at least one set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 1 second into the future.


Allowable Subject Matter
Claims 1-10 and 12-15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 10, all of the prior art of record fails to teach or suggest the limitation of claim 1, a computer-implemented method for determining an action for collision avoidance in a craft, the method (100) comprises: obtaining (110) object data comprising three-dimensional object data points (420), wherein each data point (420) is indicative of a location of an object in an environment; obtaining (120) state data of the craft (260), wherein said state data at least comprises a velocity of said craft (260); determining (140), via at least one processor contained in a computer, at least one set of manoeuvre paths (410a,b,c) for the craft (260) based on the obtained craft state data, wherein each set of manoeuvre paths (410a,b,c) comprises at least two manoeuvre paths; determining (150), via the at least one processor, a set of distance thresholds (421) for the three-dimensional object data points (420) based on the object data; comparing (160) , via the at least one processor,  each set of manoeuvre paths (410a,b,c) with the object data and the set of distance thresholds (421), wherein the set of manoeuvre paths (410a,b,c) is identified as a colliding set of manoeuvre paths (410a,b,c) when each path of the set of manoeuvre paths (410a,b,c) is at least partially within the corresponding distance threshold (421) of at least one three-dimensional object data point (420);  determining (170), via the at least one processor, an action upon identification of at least one colliding set of manoeuvre paths (410a,b,c); and implementing providing (180), via the at least one processor and upon execution of an, an executable instruction based on said determined action, a change in a path of the craft for collision avoidance, wherein: each manoeuvre path (410a,b,c) of each set of manoeuvre paths (410a,b,c) comprises a first path segment and a second path segment,  for each set of manoeuvre paths (410a,b,c) each first path segment is the same, and the end point of the first path segments of at least one set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 1 second into the future. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Rueff (US20200286394A1), discloses a method for enhanced three-dimensional awareness of the environment linked to the ground around an aircraft and anticipation of the potential threats of the environment is implemented by a system for enhanced 3D awareness of the environment around the aircraft comprising an electronic enhanced three-dimensional environment awareness and piloting assistance computer, an obstruction database, and a primary flight display PFD, included in a synthetic vision system SVS or derivative. The method for enhanced three-dimensional awareness of the environment and anticipation of potential environmental threats comprising: a first step of calculation of a panoramic curve of safe minimum slope as a function of the azimuth angle of vision from the aircraft in a local horizontal plane; and a second step, consecutive and executed on command, of display of the panoramic curve of safe minimum slope and of any piloting assistance information.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Rueff with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-9 are allowed. Likewise, claim 10, and the respective dependent claims 12-15 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eidehall (US2010076685A1) teaches a method and system for assessing vehicle paths in a road environment including a vehicle and external objects includes: determining a position and a dynamic state of the host vehicle and of each of the external objects; generating a plurality of paths that may be followed by the vehicle as it moves toward the external objects; and evaluating a cost associated with each of the paths, the cost based on a lateral acceleration experienced by the vehicle. Each path is made up of path segments, including: an initial path segment corresponding to the vehicle continuing along a selected route without consideration of the external objects, and a maneuver pair for each external object, each maneuver pair including a path segment passing to the left of the external object and a path segment passing to the right of the external object.
Hoy (US20110288773A1) teaches a flight management system for an aircraft may determine maneuvers to avoid loss of separation between the aircraft and another aircraft. The flight management system may include a processor and a memory accessible to the processor. The memory may store instructions that are executable by the processor to identify a potential loss of separation between the aircraft and a second aircraft. The instructions may also be executable by the processor to determine whether executing a first speed maneuver using predetermined parameters is predicted to avoid the potential LOS. The instructions may be further executable by the processor to determine parameters of a second speed maneuver when the first speed maneuver is expected to avoid the potential LOS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665